Citation Nr: 1142611	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease, status post bypass graft surgery, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease, status post bypass graft surgery, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a claim of service connection for colon cancer.

4.  Whether new and material evidence has been received to reopen a claim of service connection for degenerative joint disease of the hands, knees, back, and shoulders.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a lung disability, claimed as chronic obstructive pulmonary disease (COPD) and emphysema, to include as due to herbicide exposure.

6.  Entitlement to service connection for a lung disability, claimed as COPD and emphysema, to include as due to herbicide exposure.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a prostate disability, to include as due to herbicide exposure.

8.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.

9.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1963 to February 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Manila, Republic of the Philippines, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  

The issues have been recharacterized to better reflect the allegations of the Veteran, the evidence of record, and the procedural posture of the individual claims.  For example, the claims related to obstructive lung disease have been combined into a single issue.

With respect to service connection for colon cancer and degenerative joint disease, the question of whether new and material evidence has been received to warrant reopening remains, and must be decided in the first instance by VA.  Unlike the claims reopened below, the Veteran has not alleged any relationship to herbicide exposure and there is no other evidence of record raising such possibility.  

The issues of reopening of previously denied claims of service connection for colon cancer and degenerative joint disease, and service connection for a heart condition, a lung disability, prostate disability, and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims of service connection for a heart condition, lung disability, and prostate disorder were most recently denied in a September 2005 decision on the grounds that no nexus to service was shown.  

2.  The Veteran initiated, but did not perfect, any appeals, and the denials became final in September 2006.

3.  Evidence received since September 2005 includes relevant service department records which existed at the time of the prior decision but were not associated with the claims file and not considered in connection with the prior denials.




CONCLUSIONS OF LAW

1.  The criteria for reconsideration of a previously denied claim of service connection for coronary artery disease, status post bypass graft surgery, to include as due to herbicide exposure have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for reconsideration of a previously denied claim of service connection for a lung disability, claimed as chronic obstructive pulmonary disease (COPD) and emphysema, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for reconsideration of a previously denied claim of service connection for a prostate disability, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the reopening of the claims, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

If "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim" are received, the claim must be reconsidered.  38 C.F.R. § 3.156(c).  In effect, relevant service department records are, by definition, new and material.

In May 2011, VA, working in conjunction with the United States Navy and Coast Guard, updated a list of ships operating in the waters of or off the coast of Vietnam.  Such ships either operated in "brown water" on the inland water ways of Vietnam, docked at the shore, or were so close to the coast for extended periods that crew members likely went ashore regularly.  Among the listed vessels is the destroyer USS Barry (DD-933), which is certified to have operated on the Saigon River in December 1965.  The presence of the USS Barry in the waters off Vietnam, but not the inland waterways, was confirmed by the service department in an April 2011 response to a VA inquiry through the PIES system.  Official ship's histories received since September 2005 also attest to the Vietnam service.  These official reports constitute "service department records" under 38 C.F.R. § 3.156(c).  

Moreover, they are relevant.  The Veteran claims entitlement to service connection for the conditions reopened here as due to herbicide exposure, and there is some possibility of such a relationship reflected in the record.  The heart, prostate, and lungs involve systems with certain conditions subject to presumptive service connection for herbicide exposed Veterans.  38 C.F.R. § 3.309(e).  Herbicide exposure is established by presumption for Veterans who served in Vietnam.  38 C.F.R. § 3.307.  If the Veteran is found to have served aboard the USS Barry as he alleges, his exposure would be established.

By regulation, these records are new and material to the pending claims, and the underlying claims of service connection for a heart condition, a lung disability, and a prostate disability must be reopened and reconsidered de novo.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  These matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.


ORDER

Reconsideration of the claim of service connection for coronary artery disease, status post bypass graft surgery, to include as due to herbicide exposure, is granted.

Reconsideration of the claim of service connection for a lung disability, claimed as chronic obstructive pulmonary disease (COPD) and emphysema, to include as due to herbicide exposure, is granted.

Reconsideration of the claim of service connection for a prostate disability, to include as due to herbicide exposure, is granted.





REMAND

Remand is required for compliance with VA's duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evidence of record raises the possibility of exposure to herbicides during service aboard the USS Barry on the inland waterways of Vietnam.  The presence of the ship in Vietnam, performing duties consistent with exposure of its crew to herbicides, is established through the list compiled by VA, the Navy, and the Coast Guard.  However, the Veteran's presence aboard the ship at the time it was present in Vietnam is not yet established.  An inquiry was made of the service department in June 2005, but no response is included in the claims file.  Service personnel records showing the dates and units of assignment are not of record, and service treatment records contain insufficient information to determine the Veteran's actual location in December 1965.  Remand is required to obtain personnel records showing the Veteran was aboard the USS Barry when it was in Vietnam.

The Veteran has stated he was present, but while the credibility of the statement may be presumed for purposes of reopening, the competent lay statement alone is insufficient to trigger the application of the presumption of exposure.

In April 2007, the Veteran submitted a VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the North Fulton Hospital in Georgia, for treatment of breathing problems in February 2000.  There is no indication that any effort was made to obtain these potentially relevant records.  Remand is required for such.

The record reflects that during the pendency of this appeal and prior claims, the Veteran has moved back and forth between the Philippines and United States, spending extended periods in each.  While some VA treatment records from the medical center in Manila through June 2007 have been associated with the claims file, there is no indication that VA has attempted to locate updated records form that location, or to determine if VA treatment has been provided elsewhere.  On remand, complete updated VA treatment records must be obtained, and efforts to obtain such documented.

Finally, the Veteran has submitted periodic medical certifications from various private care providers in the Philippines.  It is unclear if these are summaries of ongoing treatment, or merely snapshots of his health status at a particular time.  On remand, the Veteran must be asked to clearly identify all current and past private care providers, and to supply an appropriate release to permit VA to obtain any relevant records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain service personnel records documenting the Veteran's shipboard service, to include the dates of service and the identity of the ships or units involved.   

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the North Fulton Hospital and any and all other private health care providers in the United States or the Philippines.

Upon receipt of such, take appropriate action to contact the identified providers and request all relevant treatment records.

The Veteran must be informed that, in the alternative, he may obtain and submit the records himself.

3.  Contact the Veteran and ask that he identify all VA facilities at which he has received or sought medical treatment.  Obtain complete VA treatment records from the VA medical center in Manila, Republic of the Philippines, and all associated clinics, as well any other VA facility identified by the Veteran or in the record.  Specific inquiry must be made of VA facilities in Georgia, where the Veteran resides for part of the year.  All efforts should be documented in the file.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


